Third District Court of Appeal
                                State of Florida

                            Opinion filed April 13, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D14-2953
                           Lower Tribunal No. 99-3722
                              ________________

           Public Health Trust of Miami-Dade County, et al.,
                                    Appellants,

                                         vs.

                   Janneral Denson and Jordan Taylor,
                                     Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Jerald Bagley,
Judge.

      Abigail Price-Williams, Miami-Dade County Attorney, and James J. Allen
and Eric A. Rodriguez, Assistant County Attorneys, for appellants.

      Heyer & Associates, P.A., and Barbara A. Heyer (Fort Lauderdale), for
appellees.


Before EMAS, FERNANDEZ and SCALES, JJ.

      FERNANDEZ, J.

       Public Health Trust of Miami-Dade County (“Trust”) and Dr. John Bennett

appeal the trial court’s order granting attorney’s fees to appellees, Janneral Denson
and Jordan Taylor (“Denson”). We affirm the trial court’s imposition of sanctions

due to the misconduct of a witness, but reverse the award to the extent that it does

not bear direct relation to the misconduct.

      Denson filed the underlying medical malpractice action against the Trust

and Dr. Bennett in February 1999. The case proceeded to trial in November 2012

but resulted in a mistrial due to Dr. Bennett’s misconduct with a trial witness. The

misconduct involved a case-related conversation with a witness outside of the

courtroom when jurors were a short distance away. Another conversation occurred

between Dr. Bennett, defense counsel, and the same witness in a restroom where a

juror overheard the conversation.

      Denson moved for sanctions seeking $49,000 in attorney’s fees that

represented the time spent in preparation for trial from October 12, 2012 through

November 29, 2012. The trial court denied the motion without prejudice.

      The second trial commenced in June 2013. It resulted in a mistrial due to a

shortage of potential jurors. The third trial commenced in June 2014 after which

the court directed verdicts in favor of the defendants. The jury returned a verdict

in Denson’s favor on the medical malpractice action. Denson renewed her motion

for sanctions seeking $238,202 in fees for: (1) time spent prior to the first trial for

prosecuting the matter from November 1999 through May 2012, (2) time spent in

preparation for and during the first trial, (3) time spent in preparation for and



                                          2
during the second trial, and (4) time spent in preparation for and during the third

trial.

         The trial court awarded Denson fees in the amount of $208,702. The court

found that Denson was not entitled to recover fees incurred for the second trial, but

she was entitled to recover the remainder of fees. The court also found that Dr.

Bennett engaged in a pattern of behavior that reflected a total disregard for and

disrespect to the court; and that such misconduct, as well as the court’s findings,

were detailed in the record of previous hearings and trial proceedings.

         We review a trial court’s order imposing attorney’s fees as sanctions under

an abuse of discretion standard. Bitterman v. Bitterman, 714 So. 2d 356 (Fla.

1998); Ferere v. Shure, 65 So. 3d 1141 (Fla. 4th DCA 2011). The order imposing

an award of fees as sanctions is reviewed de novo to the extent that it is based on

the court’s interpretation of the law. Ferere, 65 So. 3d at 1141.

         The trial court properly imposed sanctions for Dr. Bennett’s misconduct.

The trial court has the inherent power to sanction conduct separate from any statute

or rule that provides for fees, and a court may invoke this power even where the

conduct could also be sanctioned under a statute or rule. See Chambers v. Nasco,

Inc., 501 U.S. 32 (1991); Bitterman v. Bitterman, 714 So. 2d 356, 365 (Fla.

1998)(holding that in the absence of statutory or contractual authority, a court

could award attorney’s fees under the “inequitable conduct doctrine.”).



                                          3
      Dr. Bennett’s misconduct was willful, deliberate, and intentional and

constituted a violation of the trial court’s instruction not to discuss trial matters

with any witness or party.         Dr. Bennett admitted that the inappropriate

conversation took place, and he acknowledged the trial court’s previous instruction

not to discuss the case with any witnesses or parties. The trial court therefore did

not abuse its discretion in its award of attorney’s fees in Denson’s favor.

      The trial court, however, abused its discretion when it awarded attorney’s

fees beyond that necessary to compensate the plaintiff for its preparation for and

conduct of the first trial. An attorney’s fee award must directly relate to the

attorney’s fees and costs that the opposing party incurred as a result of the specific

bad faith conduct. See Moakley v. Smallwood, 826 So. 2d 221, 224 (Fla. 2002).

The time spent in preparation for and conduct of the second and third trials did not

directly relate to Dr. Bennett’s misconduct.

      We therefore affirm in part and reverse in part the attorney’s fee award, and

remand the cause for entry of an award consistent with this opinion such that only

the time spent in preparation for and conduct of the first trial is properly

compensated.

      Affirmed in part, reversed in part.




                                            4